Title: From George Washington to Joseph Mandrillon, 22 August 1785
From: Washington, George
To: Mandrillon, Joseph



Sir,
Mount Vernon 22d Augt 1785.

Thro’ the hands of Mr Van-Berkel, I had the honor to receive your letter of the first of March. It rests with a General Meeting

of the Society of the Cincinnati to admit foreigners as honorary members; tho’ it has been done by many of the State Societies, where the subject proposed was a resident. The general Meeting is triennial, and will not assemble again before May 1787; but if my memory serves me, there were some particular reasons given at the last, which induced a resolution to suspend the further appointment of honorary members, as well Citizens as foreigners: but if I should be mistaken in this, I shall have great pleasure in proposing you as a member of that body, which have associated for the purpose, amongst others, of commemorating the great events to which, under providence, they owe the deliverance of their Country from systematic tyranny. With a grateful sense of the flattering expression of your letter, & with much esteem & regard I have the honor to be &c.

G: Washington

